DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ preliminary amendments to the claims, filed 12/07/2020, have been received and entered.  Claim 20 has been newly added.  Claims 1-20 are pending and under examination.

Priority
This application is a continuation of U.S. Application No 16/420,834, filed May 23, 2019, which is a continuation of U.S. Application No. 15/433,660, filed February 15, 2017, issued as U.S. Patent No. 10,351,517 on July 16, 2019, which is a continuation of US. Application No. 14/452,816, filed August 6, 2014, issued as U.S. Patent No. 9,604,917 on March 28, 2017, which is a continuation of U.S. Application No. 13/747,508, filed January 23, 2013, issued as US. Patent No. 8,877,806 on November 4, 2014, which is a continuation of US. Application No. 11/921,995, filed March 10, 2009, issued as U.S. Patent No. 8,440,715 on May 14, 2013, which is a 35 U.S.C. § 371 national phase application of PCT Application No. PCT/US2006/022407, filed June 7, 2006, which claims the benefit of U.S. Provisional Application No. 60/688,638, filed June 8, 2005.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 12/07/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references 1, 2, 4, 8, and 10 in the IDS filed 7/21/2020 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1) as follows:
NPL Cite No. 1 fails to identify the corresponding PCT application for which the ISR and Written Opinion are for;
NPL Cite No. 2 fails to identify the relevant pages and date of publication;
NPL Cite No. 4 fails to identify the publisher, author(s), relevant pages, and date of publication;
NPL Cite No. 8 fails to identify the publisher, author (if any), and relevant pages of the publication; and
NPL Cite No. 10 fails to identify the date of publication.
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of 

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite “…wherein one enantiomer selected from the group consisting of Formula I…”.  However, Formula I is a generic compound formula, not an enantiomer, let alone a Markush group listing of different enantiomers.  It is entirely unclear what “…wherein one enantiomer selected from the group consisting of Formula I…” means as no enantiomers are depicted in Formula I and “Formula I” is a single, discrete entity, not a “group” from which something can be selected.  The Examiner suggest amending the claims by removing recitation of “selected from the group consisting of Formula I” so the claims simply recite “wherein one enantiomer predominates to the extent of…”
Claim 9 recites the “wherein the enantiomer selected from the group consisting of Formula I is an enantiomer selected from the group consisting of Formula Ia”.  Again, Formula Ia is a The Examiner suggests amending Claim 9 to simply recite “…wherein the enantiomer of Formula I is an enantiomer of Formula Ia…”.
Claim 14 recites the enantiomer of Formula I is the (D) or the (R) enantiomer of Formula 1b.  However, Applicants disclose that the when R, R1 and R2 are all H, this compound is the (R) enantiomer and called (R)-beta-amino-benzenepropyl) carbamate and is also the dextrorotary enantiomer and can therefore also be called O-carbamoyl-(D)-phenylalaninol and the two chemical names can be used interchangeably.  The Examiner suggest amending Claim 14 to simply recite that “the enantiomer of Formula I is the (D) or (R) enantiomer of Formula Ib”.  However, Applicants should clarify whether the (D) and (R) enantiomers of Formula Ib are the same thing because it is unclear how the enantiomer can be the (D) or the (R) enantiomer when Applicants disclose the (D) enantiomer IS ALSO the (R) enantiomer.  See page 11, lines 2-6.  
Claims 15-16 recite “the enantiomer of Formula Ib (R)-beta-amino-benzenepropyl) carbamate (O-carbamoyl-(D)-phenylalaninol)”.  It is totally unclear whether these are two different compounds or one long chemical name.  These chemical names cannot even be converted to a structure in ChemDraw, let alone a structure falling within the scope of the claims.

    PNG
    media_image1.png
    375
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    291
    media_image2.png
    Greyscale

Furthermore, it is unclear why Applicants recite “(R)-beta-amino-benzenepropyl) carbamate (O-carbamoyl-(D)-phenylalaninol) enantiomer” when they state in the disclosure that these names refer to the SAME compound.  See page 11, lines 2-6.  The Examiner suggests amending Claims 15 and 16 to simply recite “ wherein the (D) or (R) enantiomer of Formula Ib predominates…” presuming Applicants also take the Examiner’s suggestion to amend Claim 14 as above. However, Applicants again should clarify whether the (D) and (R) enantiomers of Formula Ib are the same thing because it is unclear how the enantiomer can be the (D) or the (R) enantiomer when Applicants disclose the (D) enantiomer IS ALSO the (R) enantiomer when R, R1 and R2 are all H.  See page 11, lines 2-6.  
	Claim 19 recites the method of claim 14 wherein “the therapeutically effective amount of (R)-beta-amino-benzenepropyl) carbamate or (O-carbamoyl-(D)-phenylalaninol) enantiomer is from about 0.01 mg/kg/dose to about 300 mg/kg/dose”.  There is lack of antecedent basis for “the therapeutically effective amount of (R)-beta-amino-benzenepropyl) carbamate or (O-carbamoyl-(D)-phenylalaninol) enantiomer” as there are no such species recited in Claim 14. Furthermore, it is unclear why Applicants recite “(R)-beta-amino-benzenepropyl) carbamate or (O-carbamoyl-(D)-phenylalaninol) enantiomer” when they state in the disclosure that these names refer to the SAME compound.  See page 11, lines 2-6.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 20 is rejected under 35 U.S.C. 102(b) as being anticipated by CHOI ET AL. (USP No. 5,705,640; Issued Jan. 6, 1998).
Choi et al. teach O-carbamoyl-(D)-phenylalaninol compounds of structural formula V and pharmaceutically acceptable salts thereof, wherein R1 and R2 may be the same or different and are independently selected from the group consisting of hydrogen, lower alkyl containing 1 to 8 carbon atoms, and 5 to 7-membered aliphatic cyclic compounds which may comprise not more than two nitrogen or oxygen atoms directly unconnected.

    PNG
    media_image3.png
    55
    218
    media_image3.png
    Greyscale

See Abstract; col. 1, line 53 to col. 2, line 2.
	Representative examples of the compound (V) have the following structural formulas, all of which anticipate the claimed genus of Formula (I):

    PNG
    media_image4.png
    323
    286
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    166
    153
    media_image5.png
    Greyscale

See col. 4, line 39 to col. 5, line 15.
	The claimed genus of Formula (I) is not novel and is clearly anticipated by Choi et al.

Claim 20 is rejected under 35 U.S.C. 102(b) as being anticipated by CHOI ET AL. (USP No. 5,756,817; Issued May 26, 1998).
Choi et al. teach racemic or enantiomerically enriched O-carbamoyl-(D)-phenylalaninol compounds of structural formula V and pharmaceutically acceptable salts thereof:

    PNG
    media_image6.png
    63
    265
    media_image6.png
    Greyscale

wherein Ph is a phenyl group as defined as follows:

    PNG
    media_image7.png
    50
    81
    media_image7.png
    Greyscale

wherein R is a member selected from the group consisting of hydrogen, lower alkyl of 1 to 8 carbon atoms, halogen selected from F, Cl, Br and I, alkoxy containing 1 to 3 carbon atoms, nitro, hydroxy, trifluoromethyl, and thioalkoxy containing 1 to 3 carbon atoms, and x is an integer from 1 to 3, with the proviso that R is the same or different when x is 2 or 3, R1 and R2 may be the same or different from each other and are independently selected from the group consisting of hydrogen, lower alkyl of 1 to 8 carbon atoms, aryl, arylalkyl, cyclic propyl and 5 to 7-membered aliphatic cyclic compounds, and R1 and R2 may be joined to form a 5 to 7-membered cyclic compound which may comprise zero to one additional nitrogen atom substituted with a member selected from the group consisting of hydrogen, alkyl, and aryl groups, or zero to one oxygen atom directly unconnected, excluding the instance where R, R1, and R2 are all hydrogen, and the pharmaceutically acceptable salts thereof. See Abstract; col. 1, line 64 to col. 2, line 29; Claims 1-35.
	Representative examples of the compound (V) are shown in Table 1, all of which anticipate the claimed genus of Formula (I). See Table 1.
	Specifically, representative species anticipating the claimed genus of Formula (I) are recited in Claim 35 of Choi et al. and include, inter alia:

    PNG
    media_image8.png
    366
    196
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    410
    214
    media_image9.png
    Greyscale

	The claimed genus of Formula (I) is not novel and is clearly anticipated by Choi et al.

Claim 20 is rejected under 35 U.S.C. 102(b) as being anticipated by CHOI ET AL. (USP No. 6,140,532; Issued Oct. 31, 2000).
Choi et al. teach O-Carbamoyl-phenylalaninol having substituent at benzene ring, represented by the general formula I, and pharmaceutically useful salts thereof, which are useful for the prophylaxis and treatment of CNS disorder including depression and anxiety, are disclosed: 

    PNG
    media_image10.png
    91
    211
    media_image10.png
    Greyscale

wherein R is lower alkyl containing 1 to 8 carbon atoms, halogen such as F, Cl and I, alkoxy containing 1 to 3 carbon atoms, thioalkoxy containing 1 to 3 carbon atoms, nitro, hydroxy, or trifluorocarbon, and x is an integer of 1 to 3, with a proviso that R is the same or different when x is 2 or 3. See Abstract; col. 1, line 64 to col. 2, line 14.
The claimed genus of Formula (I) is not novel and is clearly anticipated by Choi et al.

Double Patenting - STATUTORY
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 6 and 9-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2 and 5-15 of prior U.S. Patent No. 8,440,715. This is a statutory double patenting rejection.

Claims 1, 4, and 7-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 9,604,917. This is a statutory double patenting rejection.

Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 8,440,715
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,440,715. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘715 patent claims encompass methods of treating Excessive Daytime Sleepiness (EDS) in a subject, comprising administering to a subject in need of such treatment a therapeutically effective amount of a compound of the Formula (I):


    PNG
    media_image11.png
    79
    223
    media_image11.png
    Greyscale

wherein R, R1 and R2 are hydrogen and x is 1.  
	The courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim. See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).  Here, the claims of the ‘715 anticipate the instant claims when R, R1, and R2 are each hydrogen in the claimed genus of Formula I.

U.S. Patent No. 8,877,806
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,877,806. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘806 patent claims encompass methods of increasing wakefulness or alertness in a subject, wherein the subject has a central nervous system (CNS) pathologic abnormality, stroke, narcolepsy, idiopathic CNS hypersomnia, sleep deficiency, sleep apnea, obstructive sleep apnea, insufficient nocturnal sleep, chronic pain, acute pain, Parkinson's disease, urinary incontinence, multiple sclerosis fatigue, attention deficit hyperactivity disorder, Alzheimer's disorder, bipolar disorder, cardiac ischemia, misalignments of the body's circadian pacemaker with the environment, or jet lag; or the subject is doing shift work or taking sedating drugs, comprising administering to a subject in need of such treatment an effective amount of a compound of the Formula (Ia):

    PNG
    media_image12.png
    82
    233
    media_image12.png
    Greyscale
.  
A person of ordinary skill in the art would clearly recognize that the subjects of the ‘806 patent are subjects having Excessive Daytime Sleepiness and therefore in need of “increasing wakefulness or alertness”.  Indeed, the ‘806 patent clearly states “[T]his invention is directed to a method of treating Excessive daytime Sleepiness (EDS) in a subject”. See Abstract.  Furthermore, the instant claims recite causes of the EDS chosen from the same grouping of diseases/disorders recited in the ‘806 patent claims.  See instant dependent Claim 20.
The courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim. See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).  Here, the claims of the ‘806 anticipate the instant claims when R, R1, and R2 are each hydrogen in the claimed genus of Formula I.

U.S. Patent No. 9,604,917
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,604,917. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘917 patent claims encompass methods of treating Excessive Daytime Sleepiness (EDS) in a subject, comprising administering to a subject in need of such treatment a therapeutically effective amount of a compound of the Formula (I):


    PNG
    media_image11.png
    79
    223
    media_image11.png
    Greyscale

wherein R, R1 and R2 are substantially as defined in instant Claim 1.  
	The courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim. See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).  Here, the claims of the ‘917 anticipate the instant claims when, e.g., R, R1, and R2 are each hydrogen in the claimed genus of Formula I.
U.S. Patent No. 10,351,517
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,351,517. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘517 patent claims encompass methods of increasing wakefulness or alertness in a subject, wherein the subject has a central nervous system (CNS) pathologic abnormality, stroke, narcolepsy, idiopathic CNS hypersomnia, sleep deficiency, sleep apnea, obstructive sleep apnea, insufficient nocturnal sleep, chronic pain, acute pain, Parkinson's disease, urinary incontinence, multiple sclerosis fatigue, attention deficit hyperactivity disorder, Alzheimer's disorder, bipolar disorder, cardiac ischemia, misalignments of the body's circadian pacemaker with the environment, or jet lag; or the subject is doing shift work or taking sedating drugs, comprising administering to a subject in need of such treatment an effective amount of a compound of the Formula (I):

    PNG
    media_image11.png
    79
    223
    media_image11.png
    Greyscale
.  
wherein R, R1 and R2 are substantially as defined in instant Claim 1.  
A person of ordinary skill in the art would clearly recognize that the subjects of the ‘517 patent are subjects having Excessive Daytime Sleepiness and therefore in need of “increasing wakefulness or alertness”.  Indeed, the ‘517 patent clearly states “[T]his invention is directed to a method of treating Excessive daytime Sleepiness (EDS) in a subject”. See Abstract.  Furthermore, the instant claims recite causes of the EDS chosen from the same grouping of diseases/disorders recited in the ‘517 patent claims.  See instant dependent Claim 20.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629 
                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038